Citation Nr: 1105380	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-11 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a kidney 
disability, claimed as status-post kidney transplant, to include 
as due to herbicide exposure. 

2.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
June 1968 to June 1970. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of Department of Veterans Affairs 
(VA) Regional Offices (RO).  In a June 2007, the RO in Nashville, 
Tennessee declined to reopen the Veteran's previously denied 
claim for service connection for status-post kidney transplant, 
and in a February 2008 rating decision, the RO in Philadelphia, 
Pennsylvania continued a 30 percent evaluation for PTSD.  In July 
2010, the Veteran presented testimony in a Travel Board hearing 
at the RO in Nashville, Tennessee before the undersigned.   A 
copy of the transcript has been associated with the claims 
folder. 

The issue of a rating in excess of 30 percent for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a December 1990 rating decision, the RO denied service 
connection for a kidney disability; the Veteran did not appeal 
this determination within one year of being notified.

2.  Evidence received since the December 1990 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a kidney disability.

CONCLUSIONS OF LAW

1.  The December 1990 RO decision that denied service connection 
for a kidney disability is final.  38 U.S.C. § 4005(c) (1988); 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1990).

2.  New and material evidence has not been received sufficient to 
reopen the claim of service connection for a kidney disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2007, prior to the June 2007 
rating decision, the RO satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2010), known as the Veterans Claims Assistance Act of 2000 
(VCAA).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  That letter also notified the Veteran of the process by 
which disability ratings and effective dates are established.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, the Veteran must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection. See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In this case, the March 2007 notice 
letter included the criteria for reopening the previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection for a kidney disability that was found 
insufficient in the previous denial.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
All identified and available treatment records have been secured.  
The Veteran's service treatment records and post-service medical 
records are in the claims folder.  

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 U.S.C.A. § 
5108 before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that claim.  
It is specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented or 
secured, as described in the provisions of 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f) (West 2002).  As discussed below, the 
Veteran has not submitted new and material evidence to reopen the 
claim, and thus an examination is not warranted.  Also as 
previously noted, the Veteran has presented personal testimony 
before the undersigned.  Thus, the duties to notify and assist 
have been met.

Analysis

In a December 1990 rating decision, the RO denied service 
connection for a kidney disability.  The Veteran was informed of 
that decision and he did not file a timely appeal.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  The December 1990 rating 
decision is final because the Veteran did not file a timely 
appeal.  See 38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).

The claim of entitlement to service connection for a kidney 
disability may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  The Veteran filed this application to 
reopen his claim in September 2006.  Under the applicable 
provisions, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim. 3 8 C.F.R. § 3.156(a) (2010).  In 
determining whether evidence is new and material, the credibility 
of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 
510 (1992).

The relevant evidence before VA at the time of the prior final 
decision consisted of service treatment treatments showing that 
prior to service entry, the Veteran indicated that he had a 
kidney infection four years before.  In October 1968, it was 
noted that he had a possible urinary tract infection.  There were 
also post-service private medical records which showed that the 
Veteran was in renal failure and first began to have kidney 
disease around the age of 15 or 17.  

In denying the Veteran's service connection claim in December 
1990, the RO found that there was no relationship between the 
Veteran's current kidney disability and urinary tract infections 
which preexisted service.  

The Veteran now asserts that his kidney disability is secondary 
to herbicide exposure.  Although in the previous denial VA did 
not consider whether service connection was warranted for a 
kidney disability as due to herbicide exposure, separate theories 
in support of a claim for a particular benefit are not equivalent 
to separate claims and a final denial on one theory is a final 
denial on all theories.  As such, new and material evidence is 
necessary to reopen a claim for the same benefit asserted under a 
different theory. Robinson v. Mansfield, 21 Vet App 545 (2008); 
Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. 
Principi, 18 Vet. App. 470 (2004).

To reopen the claim, the new evidence must show that the Veteran 
has a kidney disability related to a service-connected disability 
or service, to include due to herbicide exposure.  The Veteran 
asserts that his current kidney disability is related to in-
service exposure to Agent Orange.

Evidence received since the last final decision for the claim of 
service connection includes VA and private treatment records 
showing that the Veteran had a kidney transplant in 1991 and 
showing complaints related to the kidney.  These records do not 
constitute evidence that raises a reasonable possibility of 
substantiating the claim for service connection.  Significantly, 
none of these records demonstrate a relationship between any 
current kidney disability, residuals thereof, and a service-
connected disability and/or service.  

Under VA regulations, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307 (2010).

In this case, the fact that the Veteran had Vietnam service is 
undisputed, as his DD Form 2214 reflects that he served in the 
Republic of Vietnam from November 1968 to November 1969.  
Therefore, he is entitled to a presumption of exposure to 
herbicide agents.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases shall be 
service connected.  Those diseases do not include any type of 
kidney disability.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e) (2010).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam era 
is not warranted for any condition other than those for which the 
Secretary of VA has specifically determined that a presumption of 
service connection is warranted.  See 38 U.S.C.A. § 1116 (West 
2002).

On review, the Board finds that service connection for a kidney 
disability would not be warranted due to herbicide exposure.  
Significantly, a kidney disability is not a disability recognized 
by the Secretary as warranting a presumption of service 
connection.  38 C.F.R. § 3.309(e).  Furthermore, there is no 
evidence in the claims folder showing that the Veteran's exposure 
to herbicides resulted in his current kidney disability.  That 
is, the Veteran has not submitted competent evidence linking his 
kidney disability to in-service herbicide exposure.  Therefore, 
even applying a different theory of entitlement, the Board finds 
that new and material evidence has not been submitted to reopen a 
claim for a kidney disability. 

Neither may the claim be reopened on the basis of the statements 
by the Veteran indicating that he currently has a kidney 
disability related to service, to include herbicide exposure 
therein.  The Veteran testified that he had kidney problems prior 
to service and was seen on one occasion for a kidney problem 
during service.  He essentially relates that he had flu-like 
symptoms during service which were identical to the ones later 
associated with his kidneys after service.  While the Veteran can 
comment on his symptoms, as a lay person, he is without 
ostensible medical expertise and are not competent to provide a 
diagnosis or opine on a matter requiring knowledge of medical 
principles.  Bostain v. West, 11 Vet. App. 124 (1998); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. 
App. 183 (1997) (noting that a layperson is generally not capable 
of opining on matters requiring medical knowledge).  In Routen v. 
Brown, the United States Court of Appeals for Veterans Claims 
noted that, "[l]ay assertions of medical causation. . . cannot 
suffice to reopen a claim under 38 U.S.C.A. 5108."  Id. at 186.  

The Board notes that the Veteran's representative indicates that 
the Veteran should be service-connected on a presumptive basis 
because he has been shown to have nephritis.  See also 38 C.F.R. 
§ 3.309(a) (2010).  The Board observes that nephropathy was noted 
in the treatment records at the time of the RO's December 1990 
rating decision.  In any case, service connection would not be 
warranted under the presumptive regulations for cardiovascular-
renal diseases as there is no evidence since the December 1990 
decision (or at that time) that such a disability manifested to a 
compensable degree within a year of service discharge in June 
1970.  

Although the Veteran has submitted new evidence that was not 
before the RO in December 1990, such evidence is not material to 
the claim and does not warrant reopening of the previously denied 
claim.  There are no additionally received records showing that a 
kidney disability manifested to a compensable degree within a 
year service, is related to a service-connected disability, or is 
related to service, to include herbicide exposure therein.  Thus, 
the claim for service connection for a kidney disability is not 
reopened, and the benefit remains denied.


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for a kidney 
disability, claimed as status-post kidney transplant, to include 
as due to herbicide exposure is denied.


REMAND

The Veteran seeks entitlement to an increased rating for his 
service-connected PTSD; currently evaluated as 30 percent 
disabling.  After having carefully considered the matter, and for 
reasons expressed immediately below, the Board finds that the 
claim on appeal must be remanded for further evidentiary 
development.

During his July 2010 hearing, the Veteran indicated that he was 
treated at the Shoals VA Medical Center every couple of months.  
He further stated that he had been seen the week before the 
hearing and had an upcoming appointment.  The Board notes that 
the last VA Medical Center records are dated in February 2009.  
Because VA is on notice that there are records that may be 
applicable to the Veteran's claim and because these records may 
be of use in deciding the claim, these records are relevant and 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Additionally, the Veteran was last afforded a VA examination for 
his service-connected PTSD in February 2007.  During his July 
2010 hearing, the Veteran testified that his symptoms have 
worsened since that examination.  Accordingly, the Board finds 
that a contemporaneous VA medical examination is warranted.  See 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's 
duty to assist includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a service-
connected disability has become worse); see also Snuffer v. 
Gober, 10 Vet. App. 400 (1997) (finding that a veteran is 
entitled to a new VA examination where there is evidence that the 
condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following action:

1.	Obtain all outstanding VA treatment 
records, to include those dated after 
February 2009 from the Shoals VA Medical 
Center.  All attempts to locate these 
records should be fully documented in the 
claims folder.

If VA is unable to secure these records, VA 
must notify the Veteran and (a) identify 
the specific records VA is unable to 
obtain; (b) briefly explain the efforts 
that VA made to obtain those records; (c) 
describe any further action to be taken by 
VA with respect to the claim; and (d) 
notify him that he is ultimately 
responsible for providing the evidence.  38 
U.S.C.A. § 5103A(b)(2) (West 2002); 38 
C.F.R. § 3.159(e)(1) (2010).

2.	Schedule the Veteran for a psychiatric 
examination in order to determine the 
severity of his service-connected PTSD.  
The examiner should describe the Veteran's 
symptoms and note the impact, if any, of 
the Veteran's PTSD on his social and 
industrial functioning.  The examiner 
should indicate whether the Veteran's PTSD 
renders him unemployable.  A report of the 
examination should be prepared and 
associated with the Veteran's VA claims 
folder.

3.	 Notify the Veteran that it is his 
responsibility to report for the scheduled 
VA examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claim. If 
action remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


